Exhibit 99.1 LeTourneau Technologies, Inc. and Subsidiaries Consolidated Financial Statements as of and for the Year Ended December 31, 2010, and Report of Independent Registered Public Accounting Firm REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors and Management of Rowan Companies, Inc., owner of LeTourneau Technologies, Inc. Houston, Texas We have audited the accompanying consolidated balance sheet of LeTourneau Technologies, Inc. and subsidiaries (the “Company”) (a wholly owned subsidiary of Rowan Companies, Inc. (the “Parent”) as of December 31, 2010, and the related consolidated statement of operations, comprehensive income and parent company equity, and cash flows for the year ended December 31, 2010. The Company has historically been included in consolidated financial statements of Rowan Companies, Inc. (the “Parent”) and is under common ownership and common management of the Parent. These financial statements are the responsibility of the Company’s management. Our responsibility is to express an opinion on the financial statements based on our audit. We conducted our audit in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting. Accordingly, we express no such opinion. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audit provides a reasonable basis for our opinion. In our opinion, such consolidated financial statements present fairly, in all material respects, the financial position of the Company as of December 31, 2010, and the results of their operations and their cash flows for the year ended December 31, 2010, in conformity with accounting principles generally accepted in the United States of America. The accompanying consolidated financial statements have been prepared from the separate records maintained by the Parent and may not necessarily be indicative of the conditions that would have existed or the results of operations if the Company had been operated as an unaffiliated entity. Portions of certain expenses represent allocations made from and are applicable to the Parent as a whole. /s/ Deloitte & Touche LLP Houston, Texas April 27, 2011 LETOURNEAU TECHNOLOGIES, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEET AS OF DECEMBER 31, 2010 (In thousands, except share amounts) ASSETS CURRENT ASSETS: Cash $ Accounts receivable — trade, net Inventories: Raw materials and supplies Work-in-progress Finished goods Prepaid expenses and other current assets Deferred income taxes, net Total current assets PROPERTY, PLANT, AND EQUIPMENT — At cost: Land, buildings and improvements Machinery and equipment Other property and equipment Total Less accumulated depreciation and amortization Property, plant and equipment, net OTHER ASSETS TOTAL LIABILITIES AND PARENT COMPANY EQUITY CURRENT LIABILITIES: Accounts payable — trade Deferred revenues Billings in excess of costs and estimated profit on uncompleted contracts Accrued liabilities: Income taxes payable to Parent Compensation and related employee costs Taxes and other Total current liabilities OTHER LIABILITIES DEFERRED INCOME TAXES — Net COMMITMENTS AND CONTINGENT LIABILITIES (Note 6) - PARENT COMPANY EQUITY: Common stock, $0.001 par value, 28,000,000 shares authorized, 25,000,000 shares issued and outstanding at December 31, 2010 25 Additional Parent company investment Retained earnings Accumulated other comprehensive loss ) Total parent company equity TOTAL $ See notes to consolidated financial statements. - 2 - LETOURNEAU TECHNOLOGIES, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENT OF OPERATIONS FOR THE YEAR ENDED DECEMBER 31, 2010 (In thousands) REVENUES: Sales to unaffiliated customers $ Sales to Parent Total COSTS AND EXPENSES: Cost of sales to unaffiliated customers (excluding items shown below) Cost of sales to parent (excluding items shown below) Engineering, research and development and other Selling, general and administrative Depreciation and amortization Material charges and other operating expenses Loss on disposals of property, plant and equipment Total INCOME FROM OPERATIONS OTHER INCOME (EXPENSE): Interest expense ) Interest income Other Other income (expense) — net ) INCOME BEFORE INCOME TAXES INCOME TAX BENEFIT ) NET INCOME $ See notes to consolidated financial statements. - 3 - LETOURNEAU TECHNOLOGIES, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENT OF COMPREHENSIVE INCOME AND PARENT COMPANY EQUITY FOR THE YEAR ENDED DECEMBER 31, 2010 (In thousands) Accumulated Additional Total Other Parent Parent Comprehensive Comprehensive Common Company Retained Company Income Income (Loss) Stock Investment Earnings Equity BALANCE — December 31, 2009 $ ) $
